DETAILED ACTION
Introduction
Claims 1, 2, 4-12, 14-16, and 18-20 have been examined in this application. Claims 1, 8, 12, and 15 are amended. Claims 2, 4-6, 9-11, 14, 16, 18-20 are as previously presented. Claim 7 is original. Claims 3, 13, and 17 are cancelled. This is a final office action in response to the arguments and amendments filed 6/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201610099053 filed in China on 02/23/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 6/23/2021, have been fully considered.
 Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 10 under the heading “II. Claim Rejections – 35 U.S.C. § 112(a)”), the arguments and amendments are persuasive and the previously made rejections under 112(a) are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 10-12 under the heading “III. Claim Rejections – 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2009/0112460A1 (Baker et al.) as well as the previously relied upon art of CN104897166A (Su et al.), US2016/0273930A1 (Wada et al.), and US2013/0158854A1 (Weir et al.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to 
Regarding Claims 1, 8, and 15, the claims recite the server receiving “a transmit instruction that includes the location information and indication information” (in Claims 1 and 8) or “a transmit instruction that includes location information and indication information” (in Claim 15). The disclosure as originally filed (see specification ¶0036, 0044) recites the user selecting an account number or group (a type of indication information) and then entering a transmit instruction. Additionally, the disclosure (¶0050) recites the transmit instruction instructing the client to send data, and (¶0078) as an instruction received by the client. In other words, the disclosure as originally filed appears to disclose the “transmit instruction” as being a separate instruction that causes the transmitting, rather than some instruction that comprises both the location and identification information. Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, the claims recite “the location information and the indication information being provided to the first interactive client application by a second interactive client application that is a social networking application.” The disclosure as originally filed (see specification ¶0055-0057) recites that a second application client may have location information, and may “invoke a transmit interface associated with the interactive client 106, to send the location information and the indication information.” However, this is further describing step 500 wherein (per ¶0050-0051) the indication information is received by the first interactive client 106 rather than the second application. In other words, the disclosure does not describe the second (social media) application providing both the location as well as the indication information to the first interactive client. Thus the subject matter was 
Claims 2, 4-7, 9-12, 14, 16, and 18-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claims 1 (for Claims 2 and 4-7), 8 (for Claims 9-12 and 14), and 15 (for Claims 16 and 18-20) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15, the limitation “the location information and the indication information being provided to the first interactive client application by a second interactive client application that is a social networking application” renders the claims indefinite. Particularly, it is not clear how a social networking application is capable of handling or providing indication type information that indicates a network address for a vehicle terminal. Upon review of the specification, the indication information appears to only be described as input into the first interactive client application (see rejections under 112(a) above) and in view of the disclosure as whole it is generally unclear how the functions described in the limitation occur. For the purposes of examination, the limitation is 
Claims 2, 4-7, 9-12, 14, 16, and 18-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claims 1 (for Claims 2 and 4-7), 8 (for Claims 9-12 and 14), and 15 (for Claims 16 and 18-20) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2009/0112460A1 (Baker et al.).

Regarding Claim 1, Su et al. discloses a method of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) for providing location information to an in-vehicle terminal (see p. 2 ln. 9-21, providing a navigation address (location) to an in-vehicle navigation system), the method comprising:
receiving, by processing circuitry of the interactive server system (see Figure 2, p. 1, ln. 17-18, and p. 7 ln. 20-26, the process carried out by computer software in server 12, i.e. performed by processing circuitry), a transmit instruction that includes the location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the transmit instruction generated from a transmit interface by a first interactive client application running on a client terminal (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), the indication information indicating network address information of the in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
obtaining, by the processing circuitry of the interactive server system, the network address information of the in-vehicle terminal based on the received indication information (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
sending, by the processing circuitry of the interactive server system, the location information to the in-vehicle terminal according to the network address information of the in- vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
 (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. apply software for the mapping function).


Su et al. does not explicitly recite wherein:
the location information and the indication information being provided to the first interactive client application by a second interactive client application that is a social networking application running on the client terminal.

However, Baker et al. teaches a technique in a client device (see Figure 2, [0045]) wherein:
the location information and the indication information being provided to the first interactive client application by a second interactive client application (see [0053-0054], using a registry system on a client, a location object in an SMS message from a messaging application (second interactive client application) can be passed to a mapping application (a first interactive client application), and see [0027] a location object can include geographic location as well a location object tracer which may identify system entities associated with the content of the object, i.e. indication type information that indicates a particular system) that is a social networking application running on the client terminal (see [0053] the SMS message from a messaging application, and see also supporting reference US2010/0081461A1, messaging over SMS is a type of social networking between individuals).
Su et al. to include the capability to have the location information and indication information be provided by a second social networking application, as is taught by Baker et al., with the motivation of enhancing user efficiency and convenience by allowing user action data to be used across various location-related systems and services (see Baker et al. [0004-0005]).

Regarding Claim 2, Su et al. discloses the method according to claim 1, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 4, Su et al. discloses the method according to claim 1, wherein the indication information includes a target account number (see p. 4 ln. 22-27, the identification information may be a phone number, i.e. a number for a telephone service account), and
the obtaining the network address information of the in-vehicle terminal based on the received indication information includes obtaining the network address information of the in- vehicle terminal based on the received indication information and association information between the target account number and the network address information of the in-vehicle terminal stored in a memory of the interactive server system (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account number and network address information of the in-vehicle terminal)).

Regarding Claim 7, Su et al. discloses the method according to claim 1, wherein the location information comprises at least one of a point of interest, geographical location information (see p. 6 ln. 12-21, the navigation address is used as a destination, i.e. a geographic location for driving), or path trajectory information. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Su et al. discloses a non-transitory computer-readable medium storing instructions (see p. 1 ln 17-18, the invention pertains to computer software (i.e. instructions stored in memory), which when executed by a computer of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) cause the computer to perform a method of providing location information to an in-vehicle terminal (see p. 2 ln. 9-21, providing a navigation address (location) to an in-vehicle navigation system), the method comprising:
receiving a transmit instruction that includes the location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the transmit instruction generated from a transmit interface by a first interactive client application running on a client terminal (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), the indication information indicating network address information of the in-vehicle terminal(see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
(see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
sending the location information to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instructing the in-vehicle terminal to invoke a map navigation application that generates a navigation path using the location information (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. apply software for the mapping function).

Su et al. does not explicitly recite wherein:
the location information and the indication information being provided to the first interactive client application by a second interactive client application that is a social networking application running on the client terminal.

However, Baker et al. teaches a technique in a client device (see Figure 2, [0045]) wherein:
the location information and the indication information being provided to the first interactive client application by a second interactive client application (see [0053-0054], a location object in an SMS message from a messaging application (second interactive client application) can be passed to a mapping application (a first interactive client application), and see [0027] a location object can include geographic location as well a location object tracer which may identify system entities associated with the content of the object, i.e. indication type information that indicates a particular system) that is a social networking application running on the client terminal (see [0053] the SMS message from a messaging application, and see also supporting reference US2010/0081461A1, messaging over SMS is a type of social networking between individuals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and use of the client application in Su et al. to include the capability to have the location information and indication information be provided by a second social networking application, as is taught by Baker et al., with the motivation of enhancing user efficiency and convenience by allowing user action data to be used across various location-related systems and services (see Baker et al. [0004-0005]).

Regarding Claim 9, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 10, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the indication information comprises a target account number associated with the network address information of the in-vehicle terminal (see p. 5 ln 22 – p.6 ln. 3, the identification information may be a phone number (an account number of the navigation device targeted for receiving the location), and the MAC address of the car navigation device is associated with the phone number in the server).

Regarding Claim 14, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the location information comprises at least one of a point of interest, geographical location information (see p. 6 ln. 12-21, the navigation address is used as a destination, i.e. a geographic location for driving), or path trajectory information. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Su et al. discloses an interactive server system, comprising:
processing circuitry configured to (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices):
receive a transmit instruction that includes location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the transmit instruction generated from a transmit interface by a first interactive client application running on a client terminal (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), the indication information indicating network address information of an in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
obtain the network address information of the in-vehicle terminal based on the received indication information (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
 (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instruct the in-vehicle terminal to invoke a map navigation application that generates a navigation path using the location information (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. apply software for the mapping function).

Su et al. does not explicitly recite wherein:
the location information and the indication information being provided to the first interactive client application by a second interactive client application that is a social networking application running on the client terminal.

However, Baker et al. teaches a technique in a client device (see Figure 2, [0045]) wherein:
the location information and the indication information being provided to the first interactive client application by a second interactive client application (see [0053-0054], a location object in an SMS message from a messaging application (second interactive client application) can be passed to a mapping application (a first interactive client application), and see [0027] a location object can include geographic location as well a location object tracer which may identify system entities associated with the content of the object, i.e. indication type information that indicates a particular system) that is a social networking application running on the client terminal (see [0053] the SMS message from a messaging application, and see also supporting reference US2010/0081461A1, messaging over SMS is a type of social networking between individuals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and use of the client application in Su et al. to include the capability to have the location information and indication information be provided by a second social networking application, as is taught by Baker et al., with the motivation of enhancing user efficiency and convenience by allowing user action data to be used across various location-related systems and services (see Baker et al. [0004-0005]).

Regarding Claim 16, Su et al. discloses the interactive server system according to claim 15, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 18, Su et al. discloses the interactive server system according to claim 15, wherein the indication information includes a target account number (see p. 4 ln. 22-27, the identification information may be a phone number, i.e. a number for a telephone service account), and
the processing circuitry is configured to obtain the network address information of the in-vehicle terminal based on the received indication information and association information between the target account number and the network address information of the in-vehicle terminal stored in a memory of the interactive server system (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information)).

Claims 5, 6, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2009/0112460A1 (Baker et al.), further in view of Publication US2016/0273930A1 (Wada et al.).

Regarding Claim 5, Su et al. further discloses wherein
the interactive server system stores association information between the one or more target account numbers and network address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information).

Su et al. does not explicitly recite the method according to claim 1, wherein the indication information indicates an interactive group associated with one or more target account numbers.

However Wada et al. teaches a method for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle) wherein:
the indication information indicates an interactive group associated with one or more target account numbers (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination. And see Figure 5, the server stores an interactive group designator associated with a terminal identification (target account number) of each terminals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the indication information in Su et al. to indicate a group, as taught by Wada et al., with the motivation of increasing the ease of use of navigation systems when a plurality of users travel together (see [0089]).

Regarding Claim 6, Su et al. further discloses using an association between a target account number and network address information to send location information (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information)); 

Su et al. does not explicitly recite the method according to claim 5, further comprising:
obtaining the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory of the interactive server system; and
sending the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the interactive group.
In other words, Su et al. merely does not recite an additional association between target account numbers and a group, to be used for sending location information.

Wada et al. teaches the navigation coordination method as recited above, including:
terminal information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory of the interactive server system (see [0036, 0037], once the indication information establishes the group, the server stores an association between the interactive group and target account numbers); and
sending the location information to the one or more in-vehicle terminals corresponding to the terminal information associated with the one or more target account numbers that are associated with the interactive group (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, and [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to those account numbers associated with the group).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the association of target account numbers and network addresses from Su et al. with a further association between target account numbers and a group, as taught by Wada et al. The motivation to combine Su et al. and Wada et al. was provided in the rejection of Claim 5.

Regarding Claim 11, Su et al. further discloses 
the one or more target account numbers being associated with address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number (a target account number) is used as the identification information).

Su et al. does not explicitly recite the non-transitory computer-readable medium according to claim 8, wherein the indication information indicates an interactive group that is associated with one or more target account numbers, and
wherein the method further comprises:
obtaining the network address information of the one or more in-vehicle terminals based on the indication information, 
sending the location information to the one or more in-vehicle terminals according to the network address information, and
instructing each of the one or more in-vehicle terminals corresponding to the obtained network address information to generate a navigation path according to the location information.

Wada et al. teaches a technique for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle) wherein:
the indication information indicates an interactive group that is associated with one or more target account numbers (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination), and
wherein the method further comprises:
obtaining the terminal information of the one or more in-vehicle terminals based on the indication information (see Figure 5, [0036, 0037], the server stores a group designator associated with target account numbers of the terminals), 
sending the location information to the one or more in-vehicle terminals according to the terminal information (see [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to the account numbers associated with the group), and
terminal information to generate a navigation path according to the location information (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, which then search for a route using the position of the leader (i.e. generate a navigation path)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the association of target account numbers and network addresses from Su et al. with a further association between a group and target account numbers as taught by Wada et al., with the motivation of increasing the ease of use of navigation systems when a plurality of users travel together (see Wada et al. [0089]).

Regarding Claim 19, Su et al. further discloses 
a memory configured to store association information between one or more target account numbers and address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information).

Su et al. does not explicitly recite the interactive server system according to claim 15, 
wherein the indication information indicates an interactive group associated with the one or more target account numbers.

Wada et al. teaches a technique for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle):
wherein the indication information indicates an interactive group associated with the one or more target account numbers (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination. And see Figure 5, the server stores an interactive group designator associated with target account numbers of the terminals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Su et al. with the technique for handling group navigation as taught by Wada et al., with the motivation of increasing the ease of use of navigation systems when a plurality of users travel together (see [0089]).

Regarding Claim 20, Su et al. further discloses using an association between a target account number and network address information to send location information (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information)); 

Su et al. does not explicitly recite the interactive server system according to claim 19, wherein the processing circuitry is further configured to:
obtain the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in the memory, and
that are associated with the interactive group.

Wada et al. teaches the navigation coordination technique as recited above, configured to:
obtain the terminal information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory (see [0036, 0037], once the indication information establishes the group, the server stores an association between the interactive group and target account numbers); and
send the location information to the one or more in-vehicle terminals corresponding to the terminal information associated with the one or more target account numbers that are associated with the interactive group (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, and [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to the account numbers associated with the group).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the association of target account numbers and network addresses from Su et al. with a further association between a group and target account numbers as taught by Wada et al. The motivation to combine Su et al. and Wada et al. was provided in the rejection of Claim 19.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2009/0112460A1 (Baker et al.), further in view of Publication US2013/0158854A1 (Weir et al.).
Regarding Claim 12, Su et al. further discloses the electronic device 13 providing navigation using a web interface (see p. 5 ln. 10-13). 

Su et al. does not explicitly recite the non-transitory computer-readable medium according to claim 8, wherein the method further comprises:
receiving second location information and second indication information from a third application executed on the client terminal.

Weir et al. teaches a system for sending navigation data from a client device (see [0045] and Figure 1, the network connects client 130 to navigation system 102) including the device configured for:
utilizing a first and second application for web access (see [0058], the client 130 may send information via a plurality of different web browser applications such as Google Chrome or Mozilla Firefox).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic device of Su et al., (which sends location and indication information via the web interface) to use multiple web applications as taught by Weir et al., with the motivation of enhancing the marketability of the system by creating broad compatibility across different client devices.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20110258271-A1 teaches subject matter including launching a mapping application from an MMS message (see e.g. [0058]).
US-20140129133-A1 teaches subject matter including extracting a destination from an email or messaging application (see e.g. [0040]).
US-20150112990-A1 teaches subject matter including integration of location data from a social network with a map application (see e.g. Claim 18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619